Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is in condition for allowance except for the following formal matters.  
Claims 12-20 withdrawn from examination as being directed to a non-elected invention, the election having been previously made without traverse, should be canceled.  
The Abstract stating “In a described example” uses a phrase which can be implied.  Amendment to the Abstract to remove such an implied phrase on a separate sheet, apart from any other text is required.
In correcting the above-discussed deficiencies, care should be taken not to introduce new matter into the application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed November 29, 2021 is acknowledged.  Claims 12-20 drawn to the non-elected invention(s) have been withdrawn from examination for patentability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jung Kim/
Primary Examiner, Art Unit 2842